DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/467,864, filed on June 7, 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 9-13 are objected to because of the following informalities: 
Claims 9 and 12: “extend” should be “extent”.
Claims 10-11 and 13 are objected to by reason of their dependency. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0294273 to Andoralov et al. (hereinafter Andoralov) in view of DE 4213651 to Klaschka (see also provided machine translation). 
Claim 1
Andoralov (FIG. 1-2, 4B, 11) discloses a capacitor comprising: 
a winding element (10, 44) having a diameter of more than 10 mm (paragraph 48; Table 1);
at least two tabs (40, paragraph 33) electrically contacted with an anode foil (12); and 
at least two tabs (42) electrically contacted with a cathode foil (14), 
wherein the capacitor is a hybrid polymer aluminum electrolytic capacitor (paragraphs 1, 9, 35),
wherein the winding element (10, 44, 402) is arranged inside a can (404) having a can bottom, as recited in claim 1.
Andoralov does not expressly disclose wherein the can comprises a corrugation which fixes the winding element, as recited in claim 1.
Klaschka (FIG. 1) teaches wherein a can (10) comprises a corrugation (40) which fixes a winding element (12; paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Klaschka with Andoralov to incorporate a structure configured to fix the winding element as taught by Klaschka in the structure taught by Andoralov, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for cold welding and contact formation with the can housing during assembly (Klaschka paragraph 30), leading to a self-locking, tight press fit (paragraph 32). 
Claim 2
Andoralov with Klaschka teaches the capacitor according to claim 1, wherein the winding element has a height of more than 12 mm (Andoralov paragraph 48; Table 1).
Claim 3
Andoralov with Klaschka teaches the capacitor according to claim 1,
wherein the winding element (Andoralov 10, 44) comprises the anode foil (12) and the cathode foil (14) that are wound around an axis with separators (16) interposed between the anode foil (12) and the cathode foil (14), 
wherein the anode foil (12), the cathode foil (14) and the separators (16) are covered with a conductive polymer (18, 212, 214, paragraphs 27-28), and 
wherein the capacitor comprises a liquid electrolyte (paragraphs 27-28). 
Claim 4
Andoralov with Klaschka teaches the capacitor according to claim 1, wherein the capacitor is an axial capacitor (Andoralov paragraphs 10, 33).
Claim 5
Andoralov with Klaschka teaches the capacitor according to claim 1, wherein the anode foil (Andoralov 12) and the cathode foil (14) are arranged and dimensioned such that the anode foil (12) is embedded completely between the cathode foil (14) on both sides in the winding element (FIG. 1, 2).
Claim 6
Andoralov with Klaschka teaches the capacitor according to claim 1, wherein the cathode foil (Andoralov 14) has a larger extent in a direction of a height of the winding element (10) than the anode foil (12; FIG. 1).
Claim 9 
Andoralov with Klaschka teaches the capacitor according to claim 1, 
wherein the cathode foil (Andoralov 14; FIG. 11: with 406; paragraph 34) has a larger extend in an axial direction towards the can bottom than the anode foil (FIG. 1: 12; FIG. 11: with 408), and
wherein the cathode foil (with 406) is electrically contacted with the can bottom (paragraph 34).
Claim 10 
Andoralov with Klaschka teaches the capacitor according to claim 9, wherein the can bottom (Klaschka FIG. 5) comprises a structure (36 of 14) configured to mechanically impede a movement of the winding elements (12) relative to the can bottom.
Claim 12
Andoralov with Klaschka teaches the capacitor according to claim 9, 
wherein the can (Andoralov FIG. 11: 404; Klaschka FIG. 5) comprises a cover (Andoralov 412; paragraph 34), 
wherein the anode foil (including 408) have a larger extend in the axial direction towards the cover (412) than the cathode foil (including 406), and 
wherein the anode foil (including 408) is electrically contacted with the cover (412; paragraph 34; see also Klaschka FIG. 5: with 48 contacting 16).
Claim 14
Andoralov with Klaschka teaches the capacitor according to claim 1, wherein the winding element has a diameter of less than 22 mm (Andoralov paragraph 48; Table 1).
Claim 15
Andoralov with Klaschka teaches the capacitor according to claim 1, wherein a ratio of a height of the winding element to a diameter of the winding element is larger than 2 (Andoralov paragraph 48; Table 1; see also MPEP 2144.05).
Claim 16
Andoralov (FIG. 1-2, 4B, 11) discloses a capacitor comprising: 
a winding element (10, 44) having a diameter of more than 10 mm (paragraph 48; Table 1);
at least two tabs (40, paragraph 33) electrically contacted with an anode foil (12); and 
at least two tabs (42) electrically contacted with a cathode foil (14), 
wherein the capacitor is a hybrid polymer aluminum electrolytic capacitor (paragraphs 1, 9, 35),
wherein the winding element (10, 44, 402) is arranged inside a can (404) having a can bottom,
wherein the cathode foil (with 406) is electrically contacted with the can bottom (paragraph 34), as recited in claim 16.
Andoralov does not expressly disclose wherein the can comprises a corrugation which fixes the winding element, as recited in claim 16.
Klaschka (FIG. 1) teaches wherein a can (10) comprises a corrugation (40) which fixes a winding element (12; paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Klaschka with Andoralov to incorporate a structure configured to fix the winding element as taught by Klaschka in the structure taught by Andoralov, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for cold welding and contact formation with the can housing during assembly (Klaschka paragraph 30), leading to a self-locking, tight press fit (paragraph 32). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Andoralov with Klaschka in view of US Publication 2019/0148084 to Hagiya et al. (hereinafter Hagiya).
Andoralov with Klaschka teaches the capacitor according to claim 1, as shown above.
Andoralov does not expressly disclose wherein a number of windings of the cathode foil is at least by one larger than a number of windings of the anode foil, as recited in claim 7.
Hagiya (FIG. 2) teaches wherein a number of windings of the cathode foil (2) is at least by one larger than a number of windings of the anode foil (1; paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hagiya with Andoralov with Klaschka to incorporate a cathode foil with a larger winding number as taught by Hagiya in the structure taught by Andoralov with Klaschka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification avoids separator deterioration (Hagiya paragraph 28) and allows for improved capacitance rate change and DC internal resistance over time (paragraphs 70-74, Table 4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Andoralov with Klaschka in view of US Publication 2019/0006112 to Aoyama et al. (hereinafter Aoyama).
Andoralov with Klaschka teaches the capacitor according to claim 1, as shown above.
Andoralov does not expressly disclose wherein the cathode foil comprises an aluminum foil covered with an oxide layer, and wherein the oxide layer has a homogeneous thickness on the cathode foil, as recited in claim 8.
Aoyama (paragraph 15-18) teaches an oxide coating on a cathode foil, and wherein the oxide layer has a homogeneous thickness on the cathode foil (paragraph 17, 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Aoyama with Andoralov with Klaschka to incorporate an oxide layer as taught by Aoyama in the structure taught by Andoralov with Klaschka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for increased wettability of the cathode foil with respect to the conductive polymer (Aoyama paragraph 15), suppression of a decrease of the withstand voltage characteristics (paragraph 48), and increasing ESR and enhancing the effect of increasing the capacitance (paragraph 15, 16).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Andoralov with Klaschka in view of US Patent 6,310,764 to Will et al. (hereinafter Will).
Claim 11
Andoralov with Klaschka teaches the capacitor according to claim 9, as shown above.
Andoralov does not expressly disclose wherein the cathode foil is welded to the can bottom, as recited in claim 11.
Will (FIG. 1) teaches wherein a cathode foil (of 4) is welded (by 10) to a can bottom (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Will with Andoralov with Klaschka to incorporate welding to a can as taught by Will in the structure taught by Andoralov with Klaschka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for self-movement of the connecting strips to be reliably prevented in the oscillation event and thereby also a mechanical loading of the weld seam of the connecting strips (Will column 3 lines 9-14).
Claim 13
 Andoralov with Klaschka teaches the capacitor according to claim 12, as shown above.
Andoralov does not expressly disclose wherein the anode foil is welded to the cover, as recited in claim 13.
Will (FIG. 1) teaches wherein an anode foil (of 4) is welded (by 12) to a cover (11 of 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Will with Andoralov with Klaschka to incorporate welding to a cover as taught by Will in the structure taught by Andoralov with Klaschka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for self-movement of the connecting strips to be reliably prevented in the oscillation event and thereby also a mechanical loading of the weld seam of the connecting strips (Will column 3 lines 9-14).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 13 of U.S. Patent No. 11,158,464 (hereinafter ‘464). Although the claims at issue are not identical, they are not patentably distinct from each as shown below.
Regarding claim 1, 6, 9, and 16, ‘464 claims the subject matter of claims 1, 6, 9, and 16 in ‘464 claims 1, 10, and 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848